Case 1:18-cv-00172-MN Document 121 Filed 07/03/19 Page 1 of 6 PageID #: 2665




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE



TRUSTID, INC.,

                      Plaintiff,

                      v.                        C.A. No. 18-172-LPS

NEXT CALLER INC.,

                      Defendant.


     TRUSTID, INC.’S ANSWER TO COUNTERCLAIMS OF NEXT CALLER INC.

       Plaintiff TRUSTID, Inc. responds as follows to Defendant Next Caller Inc.’s

Counterclaims:

                                      COUNTERCLAIMS

       1.     TRUSTID admits that Next Caller purportedly asserts counterclaims for

declaratory judgment that Next Caller has not infringed U.S. Patent Nos. 9,001,985 (“the ’985

patent”), 8,238,532 (“the ‘532 patent”), and 9,871,913 (“the ‘913 patent”) (collectively, “the

Asserted Patents”).

                                        THE PARTIES

       2.     Admitted.

       3.     Admitted.

                                   JURISDICTION AND VENUE

       4.     Admitted.

       5.     Admitted.

       6.     Admitted.
Case 1:18-cv-00172-MN Document 121 Filed 07/03/19 Page 2 of 6 PageID #: 2666




                     NEXT CALLER AND ITS VERICALLTM SERVICE

       7.      TRUSTID admits that Next Caller purportedly asserts that it is a provider of real-

time call verification technology.

       8.      TRUSTID lacks knowledge or information sufficient to form a belief as to the

truth of the allegations as written, and therefore denies these allegations.

       9.      Admitted.

       10.     TRUSTID lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 10, and therefore denies these allegations.

       11.     Admitted.

       12.     TRUSTID lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 12, and therefore denies these allegations.

       13.     TRUSTID lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 13, and therefore denies these allegations.

       14.     TRUSTID admits that the VeriCallTM service performs a threat-level analysis and

returns the result to Next Caller’s customers. TRUSTID denies that the data comes from

customer IVR systems.

       15.     TRUSTID lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 15, and therefore denies these allegations.

       16.     TRUSTID lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 16, and therefore denies these allegations.

       17.     Admitted.

       18.     TRUSTID lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 18, and therefore denies these allegations.

       19.     Denied.


                                                  2
Case 1:18-cv-00172-MN Document 121 Filed 07/03/19 Page 3 of 6 PageID #: 2667




       20.     Denied.

       21.     Admitted.

       22.     TRUSTID lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 22, and therefore denies these allegations.

       23.     Denied.

       24.     Denied.

       25.     Denied.

                      RESPONSE TO THE FIRST COUNTERCLAIM
       26.     In response to Counterclaim paragraph 26, TRUSTID restates and incorporates by

reference responsive paragraphs 1-25 as though fully set forth herein.

       27.     Denied.

       28.     Denied.

       29.     Denied.

       30.     Denied.

       31.     Admitted.

       32.     Admitted.

       33.     Denied.

                     RESPONSE TO THE SECOND COUNTERCLAIM
       34.     In response to Counterclaim paragraph 34, TRUSTID restates and incorporates by

reference responsive paragraphs 1-33 as though fully set forth herein.

       35.     Denied.

       36.     Denied.

       37.     Denied.

       38.     Denied.



                                                 3
Case 1:18-cv-00172-MN Document 121 Filed 07/03/19 Page 4 of 6 PageID #: 2668




       39.     Admitted.

       40.     Admitted.

       41.     Denied.

                     RESPONSE TO THE THIRD COUNTERCLAIM
       42.     In response to Counterclaim paragraph 42, TRUSTID restates and incorporates by

reference responsive paragraphs 1-41 as though fully set forth herein.

       43.     Denied.

       44.     Denied.

       45.     Denied.

       46.     Denied.

       47.     Admitted.

       48.     Admitted.

       49.     Denied.

                                    PRAYER FOR RELIEF

       WHEREFORE, TRUSTID prays for entry of judgment in its favor and against Next

Caller as follows:

       A.      Denying all relief sought by Next Caller;

       B.      An order dismissing each of Next Caller’s Counterclaims, with prejudice;

       C.      An award of TRUSTID’s costs and expenses in this action;

       D.      Such further and additional relief as this Court deems just and proper.




                                                4
Case 1:18-cv-00172-MN Document 121 Filed 07/03/19 Page 5 of 6 PageID #: 2669




                                          YOUNG CONAWAY STARGATT & TAYLOR, LLP

Of Counsel:                               /s/ Pilar G. Kraman

Michael D. Specht                     Adam W. Poff (No. 3990)
Byron Pickard                         Pilar G. Kraman (No. 5199)
Jonathan Tuminaro                     Rodney Square
STERNE, KESSLER, GOLDSTEIN   &   FOX, 1000 North King Street
P.L.L.C.                              Wilmington, DE 19801
1100 New York Avenue, N.W.            (302) 571-6600
Washington, D.C. 20005                apoff@ycst.com
(202) 371-2600                        pkraman@ycst.com
mspecht@sternekessler.com
bpickard@sternekessler.com                Counsel for Plaintiff TRUSTID, Inc.
jtuminar@sternekessler.com


DATED: July 3, 2019




                                      5
Case 1:18-cv-00172-MN Document 121 Filed 07/03/19 Page 6 of 6 PageID #: 2670




                                 CERTIFICATE OF SERVICE

                I, Pilar G. Kraman, Esquire, hereby certify that on July 3, 2019, I caused to be

electronically filed a true and correct copy of the foregoing document with the Clerk of the Court

using CM/ECF, which will send notification that such filing is available for viewing and

downloading to registered participants.

         I further certify that on July 3, 2019, I caused the foregoing document to be served by e-

mail upon the following counsel:


Kristen Healey Cramer                              Paul M. Schoenhard
Dana K. Severance                                  Nicole M. Jantzi
WOMBLE BOND DICKINSON (US) LLP                     Ian B. Brooks
1313 North Market Street                           MCDERMOTT WILL& EMERY LLP
Suite 1200                                         500 North Capitol Streeet NW
Wilmington, DE 19801                               Washington DC 20001
 (302) 252-4348                                    (202) 756-8000
kristen.cramer@wbd-us.com                          pschoenhard@mwe.com
dana.severance@wbd-us.com                          njantzi@mwe.com
                                                   ibrooks@mwe.com

Attorneys for Next Caller Inc.


                                             YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                             /s/ Pilar G. Kraman
                                             Pilar G. Kraman (No. 5199)
                                             Rodney Square
                                             1000 North King Street
                                             Wilmington, Delaware 19801
                                             (302) 571-6600
                                             pkraman@ycst.com

Dated: July 3, 2019                          Attorneys for TRUSTID, Inc.




23028924.1
